DETAILED ACTION
This Office action is in response to the application filed on 12 April 2021.
Claims 3-4, 6-7, 9-11, 15-16, 19-21, 24, 28, 30-31, 33, 35-36, 39-42, 44-47, 52-77 are cancelled.
Claims 1-2, 5, 8, 12-14, 17-18, 22-23, 25-27, 29, 32, 34, 37-38, 43, 48-51 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, 12, 17-18, 22-23, 29, 32, 34, 37-38, 43, 48-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WERNERSSON et al. US 2019/0312617 A1.
Examiner’s notes: because of A and/or B and and/or C, Examiner considers A or B or C and Examiner can select any of A, B, C as shown below in claims 1, 13, 14 and 23, 25-27
As to claim 1, WERNERSSON discloses substantially the invention as claimed, including an uplink power control method (Figures 5, 9, 15, 16, the wireless device  510/600/930 executing an uplink power control method, and associated text), comprising:
determining a power control scaling rule of an uplink signal according to a power capability of a terminal device (Abstract, Figures 5, 15, 16, the determining unit 1404 in the wireless device 510/930 executing an uplink power control method, and associated text, [36]-[57], TABLE 1), and/or 

processing transmit power of the uplink signal according to the power control scaling rule, and determining transmit power on each antenna port of the uplink signal according to the processed transmit power (Abstract, Figures 5, 9, 15, 16, the processing circuit 570 in the wireless device 510/930 processing an uplink transmit power and transmit power determined on each antenna port based on the rule, and associated text, [36]-[57]; embodiment 3 having [105]-[123] and TABLE 1).
As to claim 2, WERNERSSON discloses, and the power capability of the terminal device comprises: default power capability; or power capability indicated by a power capability indication message sent by the terminal device to the network device (Figures 5, 9, the BS 506, 920); wherein the power capability indication message comprises at least one of: type information of the terminal device; power class information of the terminal device; coherence capability information of antennas of the terminal device; or codebook subset type supported by the terminal device (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 3 having [105]-[123]).
As to claim 5, WERNERSSON discloses, wherein the power capability comprises at least one of: capability of a terminal device on transmit power of an Antenna Connector (AC); capability of the terminal device on transmit power of an antenna port; capability of the terminal device on transmit power of a Power Amplifier (PA); capability of the terminal device on supporting full power transmission for one or more layers when the uplink signal is in a codebook-based uplink transmission mode; indicated capability on whether the terminal device supports UL full power transmission; indicated capability on whether the terminal device supports full power transmission for the uplink signal in a codebook-based uplink transmission mode; indicated capability on whether the terminal device supports full power transmission with single-layer transmission for the uplink signal in a codebook-based uplink transmission mode; indicated capability on whether the terminal device supports full power transmission for the uplink signal in a non-codebook based uplink transmission mode; indicated capability on whether the terminal device supports full power transmission with single-layer transmission for the uplink signal in a non-codebook based uplink transmission mode; indicated capability on whether the terminal device can use a codebook beyond its antenna coherence capability (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]).
As to claim 8, WERNERSSON discloses, wherein the determining the power control scaling rule of the uplink signal according to the power capability, comprises: a quantity of antenna ports configured by the network device for transmission of the uplink signal; a precoding matrix corresponding to the uplink signal; a codebook subset restriction type corresponding to the uplink signal; a quantity of transmission layers corresponding to the uplink signal; maximum power of uplink transmission (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123], TABLE 1).
As to claim 12, WERNERSSON discloses, wherein the determining the power control scaling rule according to the power capability, comprises: determining the power control scaling rule as a second power control scaling rule when the power capability satisfies a second preset condition (  ) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]), and/or .

.
As to claim 17, WERNERSSON discloses, wherein the power control scaling rule is at least one of: not scaling a transmit power, calculated according to high-level parameters, of the uplink signal; scaling a transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor (β = min {1, α} with  α = K (ρo /ρ), [39], [45], [51], [56], [115]-[116], claims 8, 47) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]).
As to claim 18, WERNERSSON discloses, wherein the processing the transmit power of the uplink signal according to the scaling rule, comprises:
the second preset condition is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a maximum output power requirement corresponding to a power class of the terminal device, and the power control scaling rule is: not scaling the transmit power, calculated according to high-level parameters, of the uplink signal, or scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of 1 (β = min {1, α} with  α = K (ρo /ρ), [39], [45], [51], [56], [115]-[116], claims 8, 47) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]); or
or
the second preset condition is that: the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a quarter of a maximum output power requirement corresponding to a power class of the terminal device, or a single antenna port or AC or PA of the terminal device does not reach a specific requirement, or the terminal device does not report capability of each antenna port or AC or PA, or a communication protocol does not formulate a performance requirement for each antenna port or AC or PA of the terminal device, and the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a ratio of an actual number of ports for sending signals to a total number of ports configured by the network device for a transmission mode corresponding to the uplink signal (β = min {1, α} with  α = K (ρo /ρ), [39], [45], [51], [56], [115]-[116], claims 8, 47) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]);
or the second preset condition is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a maximum power of uplink transmission, and the power control scaling rule is: not scaling the transmit power, calculated according to high-level parameters, of the uplink signal, or scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of 1 (β = min {1, α} with  α = K (ρo /ρ), [39], [45], [51], [56], [115]-[116], claims 8, 47) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]);
or the second preset condition is that: the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a quarter of a maximum power of uplink transmission, or a single antenna port of the terminal device does not reach a specific requirement, or the terminal device does not report capability of each antenna port, or a communication protocol does not formulate a performance requirement for each antenna port or AC or PA of the terminal device, and the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a ratio of an actual number of ports for sending signals to a total number of ports configured by the network device for a transmission mode corresponding to the uplink signal (β = min {1, α} with  α = K (ρo /ρ), [39], [45], [51], [56], [115]-[116], claims 8, 47) (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]).
As to claim 22, WERNERSSON discloses an uplink power control method (Figures 5, 9, 15, 16, the gNB or BS or the network node  560/920 enabling an uplink power control method, and associated text), comprising:
determining a power control scaling rule of an uplink signal (Abstract, Figures 5, 9, 15, 16, and associated text, [125]-[141], the device readable medium 580 may store any suitable instructions, data, or information, including a computer program, software, an application including one or more of logic, rules, code, tables, etc. and/or other instructions capable of being executed by the processing circuitry 570 and utilized by network node 560. Device readable medium 580 may be used to store any calculations made by processing circuitry 570 and/or any data received via interface 590,[135]);
instructing (enabling) a terminal device (Figures 5, 6, 9,  the UE 510/600/930) to send an uplink signal; the wireless 970 between UE 930 and base station 920 enables (a) UEs transmitting with non-codebook based reciprocity to utilize full power for rank 1 or (b) UEs with non-coherent and partial coherent capabilities to transmit with full power for rank 1 and also enable the UEs to increase rank at the cost of lower power per layer, [186]) (Abstract, Figures 5, 9, and associated text, [125]-[142];
determining scheduling information of the uplink signal according to the power control scaling rule (Abstract, Figures 5, 9, 15, 16, and associated text, [29], [36]-[57]; [29] embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123], [125]-[142]).
As to claim 23, WERNERSSON discloses, wherein the determining a power control scaling rule of an uplink signal, comprises: determining the power control scaling rule of the uplink signal according to a power capability of the terminal device (Abstract, Figures 5, 9, 15, 16, and associated text, [29], [36]-[57]; [29] embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123], [125]-[142]); and/or
.



Claims 29, 32, 34, 37 have similar limitations of claims 2, 5, 8, 17; therefore, they are rejected under the same rationale as in claims 2, 5, 8, 17 as shown above.
As to claim 38, WERNERSSON discloses, wherein the determining the power control scaling rule of the uplink signal according to the power capability of the terminal device, comprises:
when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a maximum output power requirement corresponding to a power class of the terminal device, the power control scaling rule is: not scaling the transmit power, calculated according to high-level parameters, of the uplink signal, or scaling the 1  (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123], TABLE 1); 
or 
or when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches one half of a maximum output power requirement corresponding to a power class of the terminal device, a quantity of antenna ports configured by the network device for an uplink transmission mode of the uplink signal is greater than 1, and an indicated precoding matrix corresponds to a precoding matrix of single-layer non-coherent (NC) transmission, the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of ½ (Abstract, Figures 2-5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123], TABLE 1).
or when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a quarter of a maximum output power requirement corresponding to a power 1, and an indicated precoding matrix corresponds to a precoding matrix of three-layer NC transmission, and the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of ¾ (Abstract, Figures 2-5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]). 
or when the power capability is that: the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a quarter of a maximum output power requirement corresponding to a power class of the terminal device, or a single antenna port or AC or PA of the terminal device does not reach a specific requirement, or the terminal device does not report capability of each antenna port or AC or PA, or a communication protocol does not formulate a performance requirement for each antenna port or AC or PA of the terminal device, and the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a ratio of an actual number of ports for sending signals to a total number of ports configured by the network device for a transmission mode corresponding to the uplink signal (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]; TABLE 1); 
or when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device or scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of 1 (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]); 
or when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches one half of a maximum power of uplink transmission, a quantity of antenna ports configured by the network device for an uplink transmission mode of the uplink signal is greater than 1, and an indicated precoding matrix corresponds to a precoding matrix of single-layer NC transmission, the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a power control scaling factor of ½  (Abstract, Figures 2-4, 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]; TABLE 1)
or when the power capability is that the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches one half of a maximum power of uplink transmission, a quantity of antenna ports configured by the network device for an uplink transmission mode of the uplink signal is greater than 1, and an indicated precoding matrix corresponds to a precoding matrix of three-layer NC transmission, the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a ¾ (Abstract, Figures 5, 9, 15, 16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]; TABLE 1) .
or when the power capability is that: the transmit power of each antenna port, or the transmit power of each AC, or the transmit power of each PA of the terminal device reaches a quarter of a maximum power of uplink transmission, or a single antenna port of the terminal device does not reach a specific requirement, or the terminal device does not report capability of each antenna port, or a communication protocol does not formulate a performance requirement for each antenna port, or AC, or PA of the terminal device, and the power control scaling rule is: scaling the transmit power, calculated according to high-level parameters, of the uplink signal with a ratio of an actual number of ports for sending signals to a total number of ports configured by the network device for a transmission mode corresponding to the uplink signal (Abstract, Figures 5, 9, 14-16, and associated text, [36]-[57]; embodiment 1 having [95]-[97], embodiment 2 having [98]-[104], embodiment 3 having [105]-[123]; TABLE 1).
Claims 43, 48-50 correspond to the terminal device claims of claims 1, 8, 12, 18; therefore, they are rejected under the same rationale as in claims 1, 8, 12, 18 shown above.
Claim 51 corresponds to the network device claim of claim 22; therefore, it is rejected under the same rationale as in claim 22 shown above.
The prior art cited in this Office action is: WERNERSSON et al. US 2019/0312617 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649